DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is not clear what elements are encompassed by “EVLP equipment”.  While paragraph [0009] of the specification discloses that the device of the invention is used with EVLP equipment, there is no explanation of what features would constitute EVLP equipment such that one of ordinary skill in the art would understand the scope of the invention.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iaizzo.  Iaizzo discloses in the Figures and specification (see in particular Fig. 2 and paragraphs [0025-26] a lung simulator device comprising an oxygenator, an inflatable reservoir, and tubing for ventilating and perfusing the device.  With respect to claim 2, Iaizzo further discloses that its device is connected to an external pump (see Fig. 2 & paragraphs [0031-32]) and monitoring equipment (Fig. 3, paragraphs [0029] & [0040]).  With respect to claim 3, the various elements shown in Figures 2 & 3 constitute “EVLP equipment” under the broadest reasonable interpretation of that term as best understood.  With respect to claim 4, Iaizzo discloses in the abstract that 2 lungs are provided, where each lung comprises an inflatable reservoir.  With respect to claim 7, Iaizzo that its tubing is connected from a ventilator to the inflatable reservoir via the oxygenator as recited.  With respect to claim 9, Iaizzo further discloses a method of using the apparatus of claim 1 comprising steps of providing the apparatus, passing air through the tubing to ventilate the inflatable reservoir, and measuring one or more parameters of the perfusate and/or air via the monitoring equipment shown in Figure 3 and described in paragraphs [0029] & [0040].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Iaizzo in view of Berry.  Iaizzo discloses the claim limitations with the exception of the provision of a permeable membrane oxygenator as recited.  This feature is known in the art, as taught for example at col. 1, line 59 to col. 2, line 2 of Berry, and would have been obvious to one of ordinary skill in the art as an obvious substitution of one known element for another to achieve predictable results.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Iaizzo.  The recited configuration of an arterial inlet and a venous outlet for perfusing the device mounts to an obvious rearrangement of parts having no substantial effect on the operation of the device in light of Iaizzo, which teaches at paragraph [0009] that the tubing for perfusing its device comprises a venous inlet and an arterial outlet. See MPEP 2144.04(VI)(B).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT FERNSTROM whose telephone number is (571)272-4422. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KURT FERNSTROM/Primary Examiner, Art Unit 3715

March 15, 2022